  Case 20-17355      Doc 26     Filed 11/13/20 Entered 11/13/20 09:08:32          Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )      CHAPTER 11 PROCEEDING
                                            )
                                            )
JAMES SAMATAS,                              )      CASE NO. 20-BK-17355
                                            )
                                            )
                      DEBTOR.               )      HON. A. BENJAMIN GOLDGAR

                                   NOTICE OF MOTION

      PLEASE TAKE NOTICE that on November 23, 2020, at 10:00 a.m., I will appear before
the Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present the
Motion for Rule 2004 Examination of the DEBTOR - JAMES SAMATAS and CARLYE
SAMATAS, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the
password is 726993. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.



                                                   /s/ David Paul Holtkamp
                                                   David Paul Holtkamp, Trial Attorney
                                                   Office of the U.S. Trustee
                                                   219 S. Dearborn, Room 873
                                                   Chicago, IL 60604
                                                   (312) 353-5014
  Case 20-17355       Doc 26     Filed 11/13/20 Entered 11/13/20 09:08:32             Desc Main
                                   Document     Page 2 of 4




                                 CERTIFICATE OF SERVICE

       I, David Paul Holtkamp, an attorney, certify that I served a copy of this notice, the attached
motion, and proposed order on each entity shown on the attached list at the address shown and by
the method indicated on November 13, 2020, before 5:00 p.m.



                                                      /s/ David Paul Holtkamp




                                         SERVICE LIST

Registrants Served Through the Court’s Electronic Notice For Registrants:

   •   Sarah E Barngrover amps@manleydeas.com
   •   Adam B Hall amps@manleydeas.com
   •   David Paul Holtkamp David.Holtkamp@usdoj.gov
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov


Parties Served via First Class Mail:

       James Samatas
       9 Natoma Drive
       Oak Brook, IL 60523

       Eric D. Goldberg
       DLA Piper LLP (US0
       2000 Avenue of the Stars
       Los Angeles, CA 90067

       Carlye Samatas
       10601 Wilshire Blvd., Apt. 601
       Los Angeles, CA 90024-4519
  Case 20-17355       Doc 26      Filed 11/13/20 Entered 11/13/20 09:08:32              Desc Main
                                    Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )       CHAPTER 11 PROCEEDING
                                               )
                                               )
JAMES SAMATAS,                                 )       CASE NO. 20-BK-17355
                                               )
                                               )
                       DEBTOR.                 )       HON. A. BENJAMIN GOLDGAR


              MOTION FOR RULE 2004 EXAMINATION OF THE DEBTOR
                   JAMES SAMATAS AND CARLYE SAMATAS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois, by his attorney, David Paul Holtkamp, and asks the Court to enter authorizing discovery

from JAMES SAMATAS (the “Debtor”) and Ms. CARLYE SAMATAS (or, “Ms. Samatas”)

pursuant to Fed. R. Bankr. P. 2004. In support of his request, the United States Trustee states the

following:

         1.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) which this Court may

hear and determine pursuant to IOP 15(a) and LR40.3.1(a) of the United States District Court for

the Northern District of Illinois and Local Rule 9013-9.

         2.    Movant is the United States Trustee for the Northern District of Illinois and brings

this motion pursuant to Fed. R. Bankr. P. 2004.

         3.    James Samatas (the “Debtor”) initiated this case on September 21, 2020 (the

“Petition Date”), by filing a voluntary pro se petition for relief under Chapter 11 of the Bankruptcy

Code.

         4.    The Debtor filed along with his pro se chapter 11 petition: (i) a list of creditors, (ii)

Schedule D, (iii) Form 104 – List of 20 Largest Unsecured Creditors, and (iv) Schedule E/F. A

review of the filed documents reveals that they may merely contain rough estimates and contain

omissions requiring amendments.
  Case 20-17355          Doc 26    Filed 11/13/20 Entered 11/13/20 09:08:32            Desc Main
                                     Document     Page 4 of 4



           5.     On November 2, 2020, the Debtor filed Schedules A/B, C, G, H, I and J and the

Statement of Financial Affairs.

           6.     On October 15, 2020, the U.S. Trustee filed a Motion to Convert or Dismiss Case

Pursuant to 11 U.S.C. 1112(b) (the “UST Motion”) [ See Docket No. 14]. This hearing has been

continued until November 23, 2020.

           7.     The viability of the bankruptcy system depends on debtors making full, candid and

complete disclosure of their financial affairs. See In re Joseph Stanley Varan, 2014 WL 2881162,

*7 (Bankr. N.D. Illinois June 24, 2014)(citations omitted).

           8.     In the event the Court does not dismiss this case on November 23rd, the U.S. Trustee

needs to elicit discovery from Ms. Samatas and the Debtor under Fed. R. Bankr. P. 2004(c),

including the production of documents and attendance at depositions, if necessary.

           WHEREFORE, the U.S. Trustee requests the Court to enter an order limiting notice of this

motion to that given and authorizing the United States Trustee to conduct discovery of the Debtor-

James Samatas and Carlye Samatas under Fed. R. Bankr. P. 2004(c), and for such other relief as

is just.

                                                     RESPECTFULLY SUBMITTED:


                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE


Dated: November 13, 2020                           BY: David Paul Holtkamp
                                                       David Paul Holtkamp, Attorney
                                                       Office of the U.S. Trustee
                                                       219 S. Dearborn St., #873
                                                       Chicago, Illinois 60604
                                                       (312) 353-5054
